IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Gina Hobbs,                              :
                          Petitioner     :
                                         :
              v.                         :   No. 1113 C.D. 2015
                                         :
Unemployment Compensation                :
Board of Review,                         :
                    Respondent           :
                                         :
Gina E. Hobbs,                           :
                          Petitioner     :
                                         :
              v.                         :   No. 1114 C.D. 2015
                                         :   Submitted: January 15, 2016
Unemployment Compensation                :
Board of Review,                         :
                    Respondent           :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE PATRICIA A. McCULLOUGH, Judge
        HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                             FILED: March 15, 2016

              Gina Hobbs (Claimant), pro se, petitions for review of two orders of
the Unemployment Compensation Board of Review (Board). The Board affirmed
an Unemployment Compensation Referee’s (Referee) decisions, in which the
Referee concluded that Claimant’s appeals of two determinations of the
Philadelphia UC Service Center (Service Center) were untimely. We now affirm.
              Claimant applied for and received unemployment compensation
benefits in 2010 and 2011. On November 17, 2011, the Service Center issued a
determination denying Claimant unemployment compensation benefits for the
weeks ending January 9, 2010, through February 6, 2010, and February 13, 2010,
through February 27, 2010, pursuant to Sections 4(u), 401, and 404(d) of the
Unemployment Compensation Law (Law).1 (Certified Record (C.R.), Item No. 1.)
The Service Center assessed a fault overpayment of $1,296,2 ten penalty weeks,3
and a Federal Additional Compensation (FAC) overpayment of $200.4 (C.R., Item
Nos. 1, 6.)       On November 18, 2011, the Service Center issued another
determination denying Claimant benefits for the weeks ending January 1, 2011,
through February 26, 2011, March 5, 2011, through April 9, 2011, April 16, 2011,
through May 14, 2011, and May 21, 2011, through June 25, 2011, pursuant to
Sections 4(u), 401, and 404(d) of the Law. (C.R., Item No. 16.) The Service
Center assessed a fault overpayment of $3,000. (Id.) Claimant found employment
in 2012, but in 2015, Claimant became unemployed and filed again for
unemployment compensation benefits. (C.R., Item No. 1.) Claimant was granted

       1
        Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§§ 753(u), 801, and 804(d).
       2
        Section 804 of the Law provides that a claimant who, by reason of fault, receives
unemployment compensation benefits to which the claimant is not entitled must repay the
amount he or she received with interest.
       3
        Pursuant to Section 801(b) of the Law, a claimant who “makes a false statement
knowing it to be false, or knowingly fails to disclose a material fact to obtain or increase any
compensation” may be disqualified from receiving unemployment compensation benefits for a
number of weeks, known as “penalty weeks.”
       4
          Section 2002(f) of Division B, Title II (Assistance for Unemployed Workers and
Struggling Families Act) of the American Recovery and Reinvestment Act of 2009, P.L.
No. 111–5, 123 Stat. 115 (2009) (ARRA), provides eligible claimants with an additional $25 per
week in benefits. Overpayments of these benefits are recoupable in the same manner as
overpayments under the Emergency Unemployment Compensation Act of 2008, P.L. 110–252,
122 Stat. 2323, Section 4001, 26 U.S.C. § 3304 note.



                                               2
benefits, but Claimant’s benefits were reduced and ultimately eliminated as a result
of the overpayments assessed in 2011. (C.R., Item Nos. 1, 16.)
                 On March 5, 2015, Claimant appealed the Service Center’s
November 17, 2011, and November 18, 2011 determinations.5                         A Referee
conducted a hearing, and Claimant testified that she was appealing the 2011
determinations due to the reduction of her benefits in 2015. (C.R., Item No. 9 at
6-7.) Claimant explained that she was unaware of the overpayments, because she
did not receive notice of the determinations. (C.R., Item No. 9 at 5.) Claimant
further testified that she did receive one determination assessing an overpayment,
but she appealed that determination in 2011. (C.R., Item No. 9 at 10-11.) The
Referee issued two decisions, both of which dismissed Claimant’s appeals as
untimely, because Claimant did not appeal within the 15-day period following her
receipt of notice of the determinations as required by Section 501(e) of the Law.6
(C.R., Item Nos. 11, 21.)
                 Claimant appealed to the Board, which affirmed the Referee’s
decisions. The Board concluded that Claimant failed to appeal from the Service
Center’s 2011 determinations prior to the expiration of the 15-day appeal period,
and Claimant’s appeals were, therefore, untimely.              The Board explained that
although Claimant testified that she did not receive the Service Center’s
determinations, it did “not credit . . . [C]laimant’s testimony given the four year


       5
        The determinations as to Claimant’s fault overpayments are not in the certified record,
because Claimant’s file was purged after two years pursuant to 34 Pa. Code § 101.54. The
determinations are, however, memorialized in the claim record. (C.R., Item Nos. 1, 16.)
       6
            Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§ 821(e).



                                               3
time difference and the fact that . . . [C]laimant was apparently confusing the 2011
determinations with her 2015 application for benefits.” (C.R., Item Nos. 15 at 2,
24 at 2.) Further, although a Referee did modify an overpayment from fault to
non-fault in 2011, no such modification occurred as to the weeks at issue in
Claimant’s appeal—namely, January 9, 2010, through February 27, 2010, and
January 1, 2011, through June 25, 2011. (Id.) Accordingly, the Board dismissed
Claimant’s petitions for appeal. Claimant now petitions this Court for review of
the Board’s orders.7
               On appeal,8 Claimant contends that her appeals of the Service
Center’s November 17, 2011, and November 18, 2011 determinations were
timely.9 Claimant appears to take issue with the reduction of her benefits in 2015

       7
         Claimant filed separate petitions for review for each of the Board’s orders. By order
dated September 1, 2015, this Court consolidated Claimant’s petitions.
       8
         This Court’s standard of review is limited to determining whether constitutional rights
were violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S.
§ 704.
       9
          In her statement of questions presented, Claimant presents the following issues for our
review: (1) “[W]hy Unemployment will not open my claim”; (2) “[W]hy didn’t 1/3 of the
money coming out of the checks [sic]”; (3) “[W]hy take the whole check”; and (4) “[W]hy
Unemploy [sic] do not record my payments I maded [sic].” (Claimant’s Br., Statement of
Questions Presented.) Claimant, however, does not address these questions in the argument
section of her brief. Rather, Claimant simply contends that her appeals were timely. The issues
raised in Claimant’s statement of questions presented are, therefore, waived. See City of Phila. v.
Berman, 863 A.2d 156, 161 n.11 (Pa. Cmwlth. 2004) (concluding that issues raised in statement
of questions presented but not developed in argument portion of brief were waived).
        Even if these issues were not waived, Claimant would not prevail. As to the reduction of
Claimant’s unemployment compensation benefits to offset her fault overpayment, we note that
Section 804(a) of the Law provides that when a fault overpayment is assessed, it may be
recouped from future unemployment compensation benefits. A claimant may also be liable for
interest assessed on the fault overpayment. Section 804(a) of the Law. Unlike non-fault
(Footnote continued on next page…)

                                                4
as a result of the 2011 determinations. In her brief, however, Claimant provides no
justification for filing her appeals over three years after the determinations were
issued.    Rather, Claimant simply contends that her appeals were “not late.”
(Claimant’s Br., Argument.)
              When a claimant has received notice of a determination as to his or
her eligibility for benefits, the claimant must appeal the determination “within
fifteen calendar days after such notice was delivered to him personally, or was
mailed to his last known post office address.” Section 501(e) of the Law. “[T]he
fifteen-day time limit for filing an appeal from a Department determination is
mandatory.” Suber v. Unemployment Comp. Bd. of Review, 126 A.3d 410, 412
(Pa. Cmwlth. 2015). A claimant may, however, be permitted to file an appeal nunc
pro tunc “when a delay in filing the appeal is caused by extraordinary
circumstances involving fraud, administrative breakdown, or non-negligent


(continued…)

overpayments, see Section 804(b)(1)(i) of the Law (limiting recoupment of non-fault
overpayment to one-third of weekly benefit amount), there is no statutory limit to how much the
Department of Labor and Industry (Department) may deduct from a claimant’s weekly benefits
to offset fault overpayments. Section 804(a) of the Law. The fault overpayment and interest
may be recouped for a period “of ten years following the end of the benefit year with respect to
which the sum was paid.” Section 801(c) of the Law. The reduction of Claimant’s benefits in
2015 to recoup the fault overpayments assessed in 2011 does not constitute error, as the Service
Center was entitled to reduce Claimant’s benefits to offset her overpayments and the reduction
occurred well within the statutory ten-year period for recoupment. We, therefore, reject
Claimant’s argument as to the reduction of her benefits. As to Claimant’s argument that she
made payments to offset the amount of her fault overpayment, we note that Claimant was liable
for multiple overpayments: (1) a $200 FAC overpayment; (2) a $1,296 fault overpayment; and
(3) a $3,000 fault overpayment. Although the claim record demonstrates that Claimant made
payments, she had not repaid the total balance for all of her overpayments. We, therefore, reject
Claimant’s argument as to her payments.



                                               5
conduct, either by a third party or by the [claimant].” Mountain Home Beagle
Media v. Unemployment Comp. Bd. of Review, 955 A.2d 484, 487 (Pa. Cmwlth.
2008).
            Here, Claimant filed her appeals of the November 17, 2011, and
November 18, 2011 determinations on March 5, 2015. This is well outside the
15-day statutory time limit for the filing of appeals, and Claimant’s appeals are
thus untimely as a matter of law. Further, the Board found that Claimant was not
misinformed or misled as to her appeal rights. This finding is conclusive on
appeal, as Claimant has not specifically challenged it. Hessou v. Unemployment
Comp. Bd. of Review, 942 A.2d 194, 198 (Pa. Cmwlth. 2008). Claimant, therefore,
did not establish her right to nunc pro tunc relief. Thus, because the Board did not
err in dismissing Claimant’s appeal as untimely, we reject Claimant’s argument.
            Accordingly, we affirm the Board’s orders.




                                P. KEVIN BROBSON, Judge




                                         6
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Gina Hobbs,                            :
                        Petitioner     :
                                       :
              v.                       :   No. 1113 C.D. 2015
                                       :
Unemployment Compensation              :
Board of Review,                       :
                    Respondent         :
                                       :
Gina E. Hobbs,                         :
                        Petitioner     :
                                       :
              v.                       :   No. 1114 C.D. 2015
                                       :
Unemployment Compensation              :
Board of Review,                       :
                    Respondent         :



                                     ORDER


              AND NOW, this 15th day of March, 2016, the orders of the
Unemployment Compensation Board of Review, docketed at B-EUC-15-09-I-0381
and B-15-09-I-0398, are hereby AFFIRMED.




                              P. KEVIN BROBSON, Judge